Exhibit 10.2

EXECUTION COPY

THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY

This THIRD AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of October 31,
2014 (as amended, supplemented, amended and restated, or otherwise modified from
time to time, this “Guaranty”), is made by each Subsidiary Guarantor (such
capitalized term and other terms used in this Guaranty to have the meanings set
forth in Article I) of MONSTER WORLDWIDE, INC., a Delaware corporation (the
“Company”), from time to time party hereto (each individually, a “Guarantor”
and, collectively, the “Guarantors”), in favor of BANK OF AMERICA, N.A., as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties. This Guaranty
amends and restates in its entirety the Second Amended and Restated Subsidiary
Guaranty (the “Original Guaranty”), dated as of March 22, 2012, by and among the
Guarantors party thereto and the Administrative Agent, as amended, supplemented,
amended and restated, or otherwise modified from time to time prior to the date
hereof, and continues the guaranty thereunder to the extent set forth herein.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement,
dated as of October 31, 2014 (as amended, supplemented, amended and restated, or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain Subsidiaries of the Company from time to time party thereto
(collectively with the Company, the “Borrowers”), the various financial
institutions and other Persons from time to time party thereto and the
Administrative Agent, the Lenders have extended Commitments to make Loans to the
Borrowers; and

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
each Guarantor is required to execute and deliver this Guaranty.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make and
continue to make Credit Extensions to the Borrowers and to induce the Secured
Parties to enter into the Credit Agreement, each Guarantor agrees, for the
benefit of each Secured Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms when used in this Guaranty,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrowers” is defined in the first recital.

“Company” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

Third Amended and Restated Subsidiary Guaranty



--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” are defined in the preamble.

“Guaranty” is defined in the preamble.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 2.8).

“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than (a) contingent indemnification obligations,
(b) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements, and (c) to the extent Cash Collateralized, L/C
Obligations) and the Aggregate Commitments shall have been terminated.

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty. Each Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably:

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter
existing, whether for principal, interest (including interest accruing at the
then applicable rate provided in the Credit Agreement after the occurrence of
any Default set forth in Section 8.01(f) or (g) of the Credit Agreement, whether
or not a claim for post-filing or post-petition interest is allowed under
applicable Law following the institution of a proceeding under any Debtor Relief
Law), fees, reimbursement obligations with respect to letters of credit or
otherwise, expenses or otherwise (including all such amounts which would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)); and

(b) indemnifies and holds harmless each Secured Party for any and all costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by such
Secured Party in enforcing any rights under this Guaranty;

 

Third Amended and Restated Subsidiary Guaranty

 

2



--------------------------------------------------------------------------------

provided that each Guarantor shall only be liable under this Guaranty for the
maximum amount of such liability that can be hereby incurred without rendering
this Guaranty, as it relates to such Guarantor, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guaranty constitutes a guaranty of payment when due and not
of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that any Secured Party exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any other Loan Party or
any other Person before or as a condition to the obligations of such Guarantor
hereunder.

SECTION 2.2. Payments Set Aside. To the extent that any payment by or on behalf
of any Guarantor is made to the Administrative Agent or any Lender or any other
Secured Party, or the Administrative Agent or any Lender or any other Secured
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender or such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Obligations of each
other Loan Party will be paid strictly in accordance with the terms of each Loan
Document under which they arise, regardless of any Law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Secured Party with respect thereto. The liability of each
Guarantor under this Guaranty shall be joint and several, absolute,
unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document;

(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against any Loan Party or any other Person
(including any other guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including any Subsidiary Guarantor) of, or Collateral securing, any
Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason (other than the payment of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Guarantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligations
or otherwise (other than the payment of the Obligations);

 

Third Amended and Restated Subsidiary Guaranty

 

3



--------------------------------------------------------------------------------

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document;

(f) any addition, exchange or release of any Collateral or of any Person that is
(or will become) a guarantor (including a Subsidiary Guarantor) of the
Obligations, or any surrender or non-perfection of any Collateral, or any
amendment to or waiver or release of or addition to, or consent to or departure
from, any other guaranty held by any Secured Party guaranteeing any of the
Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any other Loan Party, any surety or
any guarantor (other than the payment of the Obligations).

SECTION 2.4. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Guarantor against any
and all of the obligations of such Guarantor now or hereafter existing under
this Guaranty or any other Loan Document to such Lender, irrespective of whether
or not such Lender shall have made any demand under this Guaranty or any other
Loan Document and although such obligations of such Guarantor may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 2.5. Waiver, etc. Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien, or any property subject thereto, or exhaust any
right or take any action against any Loan Party or any other Person (including
any other guarantor) or entity or any Collateral securing the Obligations, as
the case may be.

SECTION 2.6. Postponement of Subrogation, etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under this Guaranty or any other Loan Document to which it is a
party, nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any other Loan Party, in respect of any payment made, under
any Loan Document or otherwise, until following the Termination Date. Any amount
paid to any Guarantor on account of any such subrogation rights prior to the
Termination Date shall be held in trust for the benefit of the Secured Parties
and shall immediately be paid and turned over to the Administrative Agent for
the benefit of the Secured Parties in the exact form received by such Guarantor
(duly endorsed in favor of the Administrative Agent, if required), to be
credited and applied against the Obligations, whether matured or unmatured, in

 

Third Amended and Restated Subsidiary Guaranty

 

4



--------------------------------------------------------------------------------

accordance with Section 2.7; provided that if any Guarantor has made payment to
the Secured Parties of all or any part of the Obligations and the Termination
Date has occurred, then at such Guarantor’s request, the Administrative Agent
(on behalf of the Secured Parties) will, at the expense of such Guarantor,
promptly execute and deliver to such Guarantor appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Obligations
resulting from such payment. In furtherance of the foregoing, at all times prior
to the Termination Date, each Guarantor shall refrain from taking any action or
commencing any proceeding against any other Loan Party (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under this Guaranty to any
Secured Party.

SECTION 2.7. Payments; Application. Each Guarantor hereby agrees with each
Secured Party as follows:

(a) Each Guarantor agrees that all payments made by such Guarantor hereunder
will be made in the currency of the applicable Obligation (except to the extent
provided otherwise in the Credit Agreement) to the Administrative Agent, without
setoff, counterclaim or other defense and in accordance with Sections 3.01 and
8.03 of the Credit Agreement, free and clear of and without deduction for any
Taxes (except as provided otherwise in the Credit Agreement), each Guarantor
hereby agrees to comply with and be bound by the provisions of Sections 3.01 and
8.03 of the Credit Agreement in respect of all payments made by it hereunder and
the provisions of which Sections are hereby incorporated into and made a part of
this Guaranty by this reference as if set forth herein; provided that references
to the “Borrower” or “Borrowers” in such Sections shall be deemed to be
references to each Guarantor, and references to “this Agreement” in such
Sections shall be deemed to be references to this Guaranty.

(b) All payments made hereunder shall be applied upon receipt as set forth in
Section 8.03 of the Credit Agreement.

SECTION 2.8. Keepwell. The Qualified ECP Guarantors hereby jointly and
severally, absolutely, unconditionally and irrevocably undertake to provide such
funds or other support to each Specified Loan Party with respect to any Swap
Obligation secured by the grant of a Lien under the Loan Documents by such
Specified Loan Party with respect to such Swap Obligation as may be needed by
such Specified Loan Party from time to time to honor all of its obligations
under the Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering the Guarantors’ obligations and undertakings under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of the Qualified ECP Guarantors under this Section 2.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. The Qualified ECP Guarantors intend this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

 

Third Amended and Restated Subsidiary Guaranty

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. Representations. In order to induce the Lenders to enter into the
Credit Agreement and to make and continue to make Credit Extensions to the
Borrowers (including the Term Lenders making the Term Loans to the Company on
the Closing Date), the Guarantors represent and warrant to each Secured Party as
set forth below.

(a) The representations and warranties contained in Article V of the Credit
Agreement, insofar as the representations and warranties contained therein are
applicable to any Guarantor and its properties, are true and correct in all
material respects, each such representation and warranty set forth in such
Article (insofar as applicable as aforesaid) and all other terms of the Credit
Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guaranty by reference as though specifically set forth in this Article.

(b) Each Guarantor has knowledge of each other Loan Party’s financial condition
and affairs and has adequate means to obtain from the Borrowers and each such
other Loan Party on an ongoing basis information relating thereto and to such
Loan Party’s ability to pay and perform the Obligations, and agrees to assume
the responsibility for keeping, and to keep, so informed for so long as this
Guaranty is in effect. Each Guarantor acknowledges and agrees that the Secured
Parties shall have no obligation to investigate the financial condition or
affairs of any Loan Party for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of any Loan Party that might become known to any Secured Party at any
time, whether or not such Secured Party knows or believes or has reason to know
or believe that any such fact or change is unknown to such Guarantor, or might
(or does) materially increase the risk of such Guarantor as guarantor, or might
(or would) affect the willingness of such Guarantor to continue as a guarantor
of the Obligations.

(c) It is in the best interests of each Guarantor to execute this Guaranty
inasmuch as such Guarantor will, as a result of being a Subsidiary of the
Company, derive substantial direct and indirect benefits from the Loans made
from time to time to the Borrowers by the Lenders pursuant to the Credit
Agreement and each Guarantor agrees that the Secured Parties are relying on this
representation in agreeing to make such Loans to the Borrowers.

ARTICLE IV

COVENANTS, ETC.

SECTION 4.1. Covenants. Each Guarantor covenants and agrees that, at all times
prior to the Termination Date, it will perform, comply with and be bound by all
of the agreements, covenants and obligations contained in the Credit Agreement
(including Articles VI and VII and Sections 8.01(f) and (g) of the Credit
Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article.

 

Third Amended and Restated Subsidiary Guaranty

 

6



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof. To the extent of any conflict
between the terms contained in this Guaranty and the terms contained in the
Credit Agreement, the terms of the Credit Agreement shall control.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall remain in full force and effect until the Termination Date has
occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Guarantor may (unless otherwise permitted under the terms of
the Credit Agreement) assign any of its obligations hereunder without the prior
written consent of all Lenders.

SECTION 5.3. Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor from its obligations
under this Guaranty, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent (on behalf of the Lenders or the
Required Lenders, as the case may be, pursuant to Section 10.01 of the Credit
Agreement) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) specified in the
Credit Agreement or at such other address or facsimile number as may be
designated by such party in a notice to the other party. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any such notice,
if transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter.

SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guaranty and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

 

Third Amended and Restated Subsidiary Guaranty

 

7



--------------------------------------------------------------------------------

SECTION 5.6. Termination of Agreement; Release of Guarantor. Subject to
Section 2.2, upon the occurrence of the Termination Date, this Guaranty and all
obligations of each Guarantor hereunder shall terminate automatically, without
delivery of any instrument or performance of any act by any party. A Guarantor
shall automatically be released from its obligations hereunder upon the
consummation of any transaction permitted by the Credit Agreement as a result of
which such Guarantor ceases to be a Subsidiary or becomes an Inactive Subsidiary
of any of the Company and any of its Subsidiaries.

SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

SECTION 5.8. Section Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.9. Severability. If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 5.10. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND

 

Third Amended and Restated Subsidiary Guaranty

 

8



--------------------------------------------------------------------------------

MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.03 OF THE CREDIT
AGREEMENT. EACH GUARANTOR HEREBY IRREVOCABLY APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT AND CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
SUCH COURTS BY MAILING A COPY THEREOF, BY REGISTERED MAIL, POSTAGE PREPAID, TO
SUCH AGENT AT SUCH ADDRESS, AND AGREES THAT SUCH SERVICE, TO THE FULLEST EXTENT
PERMITTED BY LAW: (I) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING; AND (II) SHALL BE TAKEN
AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO IT. IF ANY
AGENT APPOINTED BY ANY PERSON PARTY HERETO REFUSES TO ACCEPT SERVICE, SUCH
PERSON HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL UPON RECEIPT CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ANY
OTHER PERSON PARTY HERETO TO BRING PROCEEDINGS AGAINST SUCH PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.

SECTION 5.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

 

Third Amended and Restated Subsidiary Guaranty

 

9



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.12. Counterparts. This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 5.13. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Guarantor in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Guaranty (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Guarantor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable law).

SECTION 5.14. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
ANY PRIOR AGREEMENT, INCLUDING WITHOUT LIMITATION THE ORIGINAL GUARANTY, OR
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Third Amended and Restated Subsidiary Guaranty

 

10



--------------------------------------------------------------------------------

SECTION 5.15. Effect of Amendment and Restatement of the Original Guaranty. On
the Closing Date, the Original Guaranty shall be amended and restated in its
entirety. Each of the Guarantors acknowledges and agrees that (a) this Guaranty
does not constitute a novation or termination of its obligations under the
Original Guaranty as in effect immediately prior to the Closing Date; (b) its
obligations under the Original Guaranty are hereby ratified and confirmed in all
respects; and (c) from and after the date hereof its obligations under the
Original Guaranty shall be evidenced by, and continued under, this Guaranty.

 

Third Amended and Restated Subsidiary Guaranty

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its Responsible Officer as of the date first above written.

 

FASTWEB, LLC By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:  
Secretary KJB HOLDING CORP. By:   /s/ Michael C. Miller Name:   Michael C.
Miller Title:   Secretary MILITARY ADVANTAGE, INC. By:   /s/ Michael C. Miller
Name:   Michael C. Miller Title:   Secretary MONSTER EMERGING MARKETS, LLC By:  
/s/ Michael C. Miller Name:   Michael C. Miller Title:   Secretary MONSTER
GOVERNMENT SOLUTIONS, LLC By:   /s/ Michael C. Miller Name:   Michael C. Miller
Title:   Secretary

MONSTER INTERNATIONAL HOLDING

CORP.

By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:   Secretary

 

Third Amended and Restated Subsidiary Guaranty

 

12



--------------------------------------------------------------------------------

MONSTER LABS, LLC By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:  
Secretary MONSTERTRAK CORPORATION By:   /s/ Michael C. Miller Name:   Michael C.
Miller Title:   Secretary

MONSTER WORLDWIDE TECHNOLOGIES,

LLC

By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:   Secretary PWP,
LLC By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:   Secretary
OCC.COM INC. By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:  
Secretary TROVIX INC. By:   /s/ Michael C. Miller Name:   Michael C. Miller
Title:   Secretary

 

Third Amended and Restated Subsidiary Guaranty

 

13



--------------------------------------------------------------------------------

TMAT INC. By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:  
Secretary AFFINITY LABS, LLC By:   /s/ Michael C. Miller Name:   Michael C.
Miller Title:   Secretary MONSTER ASIA PACIFIC HOLDING CORP. By:   /s/ Michael
C. Miller Name:   Michael C. Miller Title:   Secretary

MONSTER WORLDWIDE SOUTH CAROLINA,

INC.

By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:   Secretary
TALENTBIN, INC. By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:  
Secretary

 

Third Amended and Restated Subsidiary Guaranty

 

14



--------------------------------------------------------------------------------

RADIKER, INC. By:   /s/ Michael C. Miller Name:   Michael C. Miller Title:  
Secretary GOZAIK LLC By:   /s/ James M. Langrock Name:   James M. Langrock
Title:   Manager MONSTER CZ HOLDINGS, LLC By:   /s/ Michael C. Miller Name:  
Michael C. Miller Title:   Secretary

 

Third Amended and Restated Subsidiary Guaranty

 

15



--------------------------------------------------------------------------------

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Angela Larkin Name:   Angela Larkin Title:   Assistant Vice President

 

Third Amended and Restated Subsidiary Guaranty

 

16



--------------------------------------------------------------------------------

ANNEX I to

the Third Amended and Restated Subsidiary Guaranty

THIS SUPPLEMENT, dated as of                              , 20        (this
“Supplement”), is to the Third Amended and Restated Subsidiary Guaranty, dated
as of October 31, 2014 (as amended, supplemented, amended and restated, or
otherwise modified from time to time, the “Guaranty”), among the Guarantors
(such capitalized term, and other terms used in this Supplement, to have the
meanings set forth in Article I of the Guaranty) from time to time party
thereto, in favor of BANK OF AMERICA, N.A., as administrative agent (together
with its successor(s) thereto in such capacity, the “Administrative Agent”) for
each of the Secured Parties.

W I T N E S S E T H :

WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), each of the
undersigned agrees, for the benefit of each Secured Party, as follows.

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below, each of the undersigned hereby irrevocably agrees to
become a Guarantor under the Guaranty with the same force and effect as if it
were an original signatory thereto and each of the undersigned hereby (a) agrees
to be bound by and comply with all of the terms and provisions of the Guaranty
applicable to it as a Guarantor and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct as of the date hereof. In furtherance of the foregoing, each reference
to a “Guarantor” and/or “Guarantors” in the Guaranty shall be deemed to include
each of the undersigned.

SECTION 2. Waiver, Agreements, etc. Each of the undersigned hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations, this Supplement and the Guaranty and any requirement
that any Secured Party protect, secure, perfect or insure any Lien, or any
property subject thereto, or exhaust any right or take any action against any
Loan Party or any other Person (including any other Guarantor) or entity or any
Collateral securing the Obligations, as the case may be. As provided below, this
Supplement shall be governed by, and construed in accordance with, the Law of
the State of New York.

SECTION 3. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms.



--------------------------------------------------------------------------------

SECTION 4. Full Force of Guaranty. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect in accordance with its terms.

SECTION 5. Severability. If any provision of this Supplement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Supplement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 6. Indemnity; Fees and Expenses, etc. Without limiting the provisions of
any other Loan Document, each of the undersigned agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses incurred in
connection with this Supplement, including reasonable attorney’s fees and
expenses of the Administrative Agent’s counsel.

SECTION 7. Governing Law, Entire Agreement, etc. THIS SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 8. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page to this Guaranty by facsimile or via
other electronic means shall be effective as delivery of a manually executed
counterpart of this Guaranty.

SECTION 9. ENTIRE AGREEMENT. THIS SUPPLEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
ANY PRIOR AGREEMENT, INCLUDING WITHOUT LIMITATION THE ORIGINAL GUARANTY, OR
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered by its Responsible Officer as of the date first
above written.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:       Name:   Title:

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:       Name:   Title: